Citation Nr: 9928823	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  89-00 222A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Committee on Waivers and 
Compromises of the Regional Office in Philadelphia, 
Pennsylvania




THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the calculated amount 
of $15,529.




ATTORNEY FOR THE BOARD

R.E. Smith, Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a April 1997 decision of the Committee 
on Waivers and Compromises (Committee) of the Regional Office 
(RO) of the VA in Philadelphia, Pennsylvania.  The notice of 
disagreement was received in October 1997.  The statement of 
the case was mailed in December 1997.  The substantive appeal 
was received in January 1998.

Thereafter, the Board notes that a second overpayment in the 
amount of $4,353 was created.  A waiver of that debt was also 
denied, but the current matter in appellate status is limited 
to the issue on the front page of this decision.


FINDINGS OF FACT

1.  The overpayment was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  The VA was at fault in the creation of the overpayment in 
the amount of $15,529.  

3.  It would cause undue hardship to the veteran to collect 
the overpayment as his expenses exceed his limited income.

4.  Recovery of the debt in this case would be against equity 
and good conscience.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran and recovery of the overpayment of 
VA improved pension benefits in the amount of $15,529 would 
be against equity and good conscience and, therefore, is 
waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

The Board notes that the basic facts are not in dispute.  The 
veteran has been in receipt of nonservice-connected pension 
benefits off and on since January 1990, depending on his 
level of income.  The veteran's assessed indebtedness in this 
case stems from a specific review by the RO in 1997 of the 
veteran's claimed medical expenses on VA Forms 21-8416, 
Requests for Information Concerning Medical, Legal or Other 
Expenses, dated in 1996 for the express purposes of 
verification.  The veteran's subsequent inability to verify 
his claimed unreimbursed medical expenses for the period in 
question caused an adjustment to his award and the 
termination of pension benefits effective March 1, 1995.  The 
overpayment of improved pension benefits resulted.  The 
veteran has requested a waiver of the overpayment on the 
basis of financial hardship.

The veteran's request for a waiver of the overpayment was 
referred to the Committee.  In a July 1997 determination, the 
Committee considered the veteran's claim for waiver.  The 
Committee made a specific determination that there was no 
fraud, misrepresentation, or bad faith on the veteran's part 
with respect to the creation of the overpayment at issue.  
The Board agrees with this determination.  However, the 
Committee further determined that recovery of the overpayment 
of VA improved pension benefits in the amount of $15,529 
would not be against equity and good conscience.  

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (1998).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (1998).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The record discloses that 
the veteran was found by the Committee to be at fault in the 
creation of his indebtedness.  Specifically, it was indicated 
that he failed to provide the RO verification of his claimed 
expenses for prescription medications.  The veteran has 
argued that such records documenting his purchase of 
prescription medications, both his personal records and those 
of his pharmacist, have been destroyed/are unavailable, 
particularly those dating back several years.  The Board 
notes that the veteran has, however, submitted to the RO VA 
Form 21-8416, Request for Information Concerning Medical, 
Legal or Other Expenses, which fully describes the types of 
medications purchased by him, the prescription numbers, the 
amounts and dates paid and the pharmacy involved.  38 C.F.R. 
§ 3.262 (1998) provides that a claimant's statement as to the 
amounts expended for medical purposes will be accepted unless 
the circumstances create doubt as to credibility.  The 
veteran's credibility on this matter has not been directly 
impeached by the RO and the RO previously accepted the 
veteran's reports of medical expenses without supporting 
documentation.  Notwithstanding this, the Board finds that 
the RO was not unreasonable in requesting that the veteran 
provide verification of his prescription medical expenses, 
especially in light of the high amounts involved.  
Nonetheless, the Board finds that since the RO previously 
requested no supporting documentation of medical expenses and 
accepted his reports without such documentation, the RO in 
effect lead the veteran to believe that such documentation 
was unnecessary.  Subsequent to January 1997, the veteran was 
essentially on notice to retain supporting documentation, but 
not prior to that time.  In sum, appropriate and timely 
action was not taken by the RO in questioning the veteran's 
claimed and unusually high prescription medicine expenses 
prior to January 1997.  This failure to take prompt action in 
this regard and VA's failure to advise the veteran 
immediately of a necessity to provide documentation relative 
to his prescription medical expenses caused the overpayment 
charged against him.  Thus balancing of fault weighs against 
the VA.  Therefore, the Board finds that the VA rather than 
the veteran is at fault in the creation of the overpayment.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that it is unclear 
whether or not the veteran received benefits to which he was 
not entitled because his medical expenses were not supported 
by documentation.  However, there is no indication that the 
veteran's reliance on VA benefits resulted in relinquishment 
of another valuable right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  A review of the financial evidence of record shows 
that the veteran's monthly expenses greatly exceed his income 
and he has no assets.  As such, financial hardship is shown.  

Accordingly, in view of the fault of the VA and the hardship 
resulting from recovery of the overpayment, recovery would be 
against equity and good conscience and waiver of recovery of 
the overpayment is warranted.





ORDER

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $15,529 is 
granted.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

